
	

114 HR 3192 : Homebuyers Assistance Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		H. R. 3192
		IN THE SENATE OF THE UNITED STATES
		October 8, 2015ReceivedAN ACT
		To provide for a temporary safe harbor from the enforcement of integrated disclosure requirements
			 for mortgage loan transactions under the Real Estate Settlement Procedures
			 Act of 1974 and the Truth in Lending Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homebuyers Assistance Act. 2.Enforcement safe harborThe integrated disclosure requirements for mortgage loan transactions under section 4(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)), section 105(b) of the Truth in Lending Act (15 U.S.C. 1604(b)), and regulations issued under such sections may not be enforced against any person until February 1, 2016, and no suit may be filed against any person for a violation of such requirements occurring before such date, so long as such person has made a good faith effort to comply with such requirements.
		
	Passed the House of Representatives October 7, 2015.Karen L. Haas,Clerk
